      Case 4:19-cv-00055-WS-HTC Document 70 Filed 11/25/20 Page 1 of 2



                                                                           Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



SHAKOY R. GALE,

      Plaintiff,

v.                                                       4:19cv55–WS/HTC

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

      Defendants.


               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 66) docketed October 22, 2020. The magistrate judge recommends that

Defendants’ motion for summary judgment (ECF No. 56) be granted. Plaintiff has

filed no objections to the report and recommendation.

      Having considered the record, the court finds that the magistrate judge’s

report and recommendation is due to be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 66) is

hereby ADOPTED and incorporated by reference into this order.
      Case 4:19-cv-00055-WS-HTC Document 70 Filed 11/25/20 Page 2 of 2



                                                                                Page 2 of 2


       2. Defendants’ motion for summary judgment (ECF No. 56) is GRANTED.

       3. Defendants Angela Gaskins and Kimberly Garber are DISMISSED from

this case.

       4. The clerk shall note on the docket that Gaskins and Garber are terminated

as defendants in this case.

       5. The clerk shall return the case to the magistrate judge for further

proceedings.

       DONE AND ORDERED this             25th    day of     November       , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
